Exhibit 10.4

EXECUTION VERSION

CONSENT AND SECOND AMENDMENT TO CREDIT AGREEMENT


This CONSENT AND SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of June 29, 2016
(this “Amendment”), is entered into among the undersigned in connection with
that certain Credit Agreement, dated as of January 15, 2016, among Sunrun Hera
Portfolio 2015-A, LLC, a Delaware limited liability company, as Borrower (the
“Borrower”), the financial institutions as Lenders from time to time party
thereto (the “Lenders”) and Investec Bank PLC, as Administrative Agent for the
Lenders (in such capacity, the “Administrative Agent”) and as Issuing Bank (in
such capacity, the “Issuing Bank”), as amended by that certain First Amendment
to Credit Agreement and Collateral Agency Agreement, dated as of May 12, 2016,
by and among the Borrower, the Administrative Agent, the Lenders party thereto,
the Issuing Bank and Deutsche Bank Trust Company Americas, as Collateral Agent
(the “Collateral Agent”) (as amended prior to the date hereof, the “Credit
Agreement”, and as amended by this Amendment, the “Amended Credit Agreement”).
Capitalized terms which are used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Amended Credit Agreement.

W I T N E S S E T H

WHEREAS, the Borrower wishes to make certain amendments to the Credit Agreement
and the undersigned wish to agree to make such amendments; and

WHEREAS, the Borrower also wishes to obtain consent from the Administrative
Agent and the Required Lenders to acquire (i) the [***] Fund (the “[***] Fund”)
as such fund is identified by the Borrower in that certain Tax Equity Fund
Certificate, dated as of June 29, 2016, and delivered by the Borrower to the
Administrative Agent in accordance with Section 2.05(b)(i) of the Credit
Agreement  and (ii) the [***] Fund (the “[***] Fund”), as such fund is
identified by the Borrower in that certain Tax Equity Fund Certificate, dated as
of June 29, 2016, and delivered by the Borrower to the Administrative Agent in
accordance with Section 2.05(b)(i) of the Credit Agreement (such acquisitions,
collectively, the “Acquisition”).

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

I.Amendments to the Credit Agreement.  Subject to the satisfaction of the
conditions set forth in Article III below, the following amendments to the
Credit Agreement are hereby accepted and agreed by the parties hereto:

1.Additional Definitions.  The following new definitions are added to Section
1.01 of the Credit Agreement (in proper alphanumeric order):

“Battery Storage Approval” shall have the meaning given to it in Section 7.19.”

“Second Amendment Effective Date” means June 29, 2016.”

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

“[***] Opco” means Sunrun [***] Owner [***], LLC, a Delaware limited liability
company.”

“[***] Opco” means Sunrun [***] Owner 2015, LLC, a Delaware limited liability
company.”

2.Amendment to Section 2.05(e).  Section 2.05(e) of the Credit Agreement is
hereby amended and restated in its entirety with the following text:

“Simultaneously with any acquisition or formation by the Borrower of a
Partnership Flip Fund, an Inverted Lease Fund, any other tax equity investment
fund, a Wholly Owned Holdco or a Wholly Owned Opco pursuant to Section 2.05,
each of the following shall be updated automatically without any further action
by the Parties hereto, in each case as set forth in the applicable Tax Equity
Certificate delivered pursuant to Section 2.05(a), Section 2.05(b) or Section
2.05(c) or the applicable Wholly Owned Opco Certificate delivered pursuant to
Section 2.05(d): (i) Schedule 5.03(e) and Schedule 5.03(f) to include the new
Relevant Parties, (ii) Schedule 1.01(a) to include any Tax Equity Documents
and/or Wholly Owned Opco Documents of the new Relevant Parties, as applicable,
(iii) Schedule A to include any Project Information in respect of the new
Relevant Parties and (iv) Schedule 1.01(b) to include any new manufacturer in
respect of Projects purchased or leased by the new Opcos that was not an
Approved Manufacturer prior to such acquisition or formation pursuant to this
Section 2.05 that has been approved by the Administrative Agent in consultation
with the Independent Engineer.”

3.Amendments to Article VII.  Article VII to the Credit Agreement is hereby
amended by inserting at the end thereof the following sections (in proper
alphanumeric order):

“Section 7.18. [***] Fund.  From and after the Second Amendment Effective Date,
the Borrower shall not permit [***] Opco to purchase any additional Project for
which the applicable Customer has a FICO® Score of less than [***]; provided,
that, for the avoidance of doubt, the Borrower acknowledges and agrees that none
of the [***] Projects currently owned by [***] Opco for which the applicable
Customer has a FICO® Score of less than [***] shall constitute an Eligible
Project hereunder.”

“Section 7.19. [***] Fund.  The Borrower shall not permit [***] Opco to purchase
more than [***] Projects that include battery storage until such time as,
following the delivery by the Borrower to the Administrative Agent of a report
by the Independent Engineer regarding battery storage, the Administrative Agent
and the Required Lenders agree that such Projects, which include battery
storage, shall constitute Eligible Projects hereunder (the “Battery Storage
Approval”); provided, that, the Borrower agrees that any Project owned or
purchased by [***] Opco that includes battery storage shall not constitute an
Eligible Project until the Battery Storage Approval is obtained.”

-2-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

4.Amendment to Annex B.  Section 9 of Part I of Annex B to the Credit Agreement
is hereby amended and restated in its entirety with the following text: 

“With respect to a Date Certain Partnership Flip Fund, after certain criteria
have been satisfied, the Tax Equity Class A Member will have the option to sell
all of the Partnership Flip Investor Units to the Sponsor or its designee
pursuant to an agreed methodology (which is not based upon the achievement of a
target internal rate of return) during an agreed period.”

5.Amendment to Annex C.  Section 9 of Part I of Annex C to the Credit Agreement
is hereby amended and restated in its entirety with the following text:

“(i) With respect to an IRR Partnership Flip Fund, after certain criteria have
been satisfied, the Partnership Flip Holdco will have the option to purchase all
of the Partnership Flip Investor Units from the Tax Equity Class A Member for a
stated amount or pursuant to an agreed methodology (which may include a purchase
price equal to the greater of (x) the fair market value of the Partnership Flip
Investor Units or (y) an amount necessary to cause the Tax Equity Class A Member
to reach its target internal rate of return pursuant to the Partnership Flip
LLCA) or (ii) with respect to a Date Certain Partnership Flip Fund, after
certain criteria have been satisfied, the Tax Equity Class A Member will have
the option to sell all of the Partnership Flip Investor Units to the Sponsor or
its designee pursuant to an agreed methodology (which is not based upon the
achievement of a target internal rate of return) during an agreed period.”

II.Limited Consent.  At the request of the Borrower and subject to the
satisfaction of the conditions set forth in Article III below, the
Administrative Agent and each of the Lenders party hereto, which constitute the
Required Lenders, hereby consents and agrees to the Acquisition, for which
consent of the Administrative Agent and the Required Lenders is required
pursuant to Section 2.05(b)(iii) of the Amended Credit Agreement (the
“Consent”). For the avoidance of doubt, at all times following the Amendment
Effective Date (as defined below), the Borrower shall comply with all provisions
of the Amended Credit Agreement. The Consent granted pursuant to this Article II
is limited precisely as written and shall not extend to any other provision of
the Credit Agreement or the Amended Credit Agreement.  

III.Conditions Precedent to Effectiveness.  The amendments contained in Article
I and the Consent contained in Article II shall not be effective until the date
(such date, the “Amendment Effective Date”) that:

1.the Administrative Agent shall have received copies of this Amendment executed
by the Borrower and the Lenders, and acknowledged by the Administrative Agent;
and

2.the Borrower shall have paid all fees, costs and expenses of the
Administrative Agent and the Lenders incurred in connection with the execution
and delivery of this Amendment (including third-party fees and out-of-pocket
expenses of the Lenders’ counsel and other advisors or consultants retained by
the Administrative Agent).

-3-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

IV.Representations and Warranties. The Borrower represents and warrants to each
Agent and each Lender Party that the following statements are true, correct and
complete in all respects as of the Amendment Effective Date: 

1.Power and Authority; Authorization.  The Borrower has all requisite power and
authority to execute, deliver and perform its obligations under this Amendment
and the Borrower has all requisite power and authority to perform its
obligations under the Amended Credit Agreement.  The Borrower has duly
authorized, executed and delivered this Amendment.

2.Enforceability.  Each of this Amendment and the Amended Credit Agreement is a
legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, except to the extent that enforceability
may be limited by (i) applicable bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting the enforcement of creditors’
rights, (ii) the effect of general equitable principles (regardless of whether
such enforceability is considered in a proceeding in equity or at law) or
(iii) implied covenants of good faith and fair dealing.

3.Credit Agreement Representations and Warranties. Each of the representations
and warranties set forth in the Credit Agreement is true and correct in all
respects both before and after giving effect to this Amendment, except to the
extent that any such representation and warranty relates solely to any earlier
date, in which case such representation and warranty is true and correct in all
respects as of such earlier date.

4.Defaults. No event has occurred or is continuing as of the date hereof, or
will result from the transactions contemplated hereby as of the date hereof,
that would constitute an Event of Default or a Default.

V.Limited Amendment.  Except as expressly set forth herein, this Amendment shall
not, by implication or otherwise, limit, impair, constitute a waiver of or
otherwise affect the rights and remedies of the Lenders or the other Secured
Parties under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other provision of the Credit Agreement or any other Loan Document, and the
Borrower acknowledges and agrees that each of the Loan Documents to which it is
a party or otherwise bound shall continue in full force and effect and that all
of its obligations thereunder shall be valid and enforceable and shall not be
impaired or limited by the execution or effectiveness of this Amendment.  From
and after the Amendment Effective Date, all references to the Credit Agreement
in any Loan Document shall, unless expressly provided otherwise, refer to the
Amended Credit Agreement.

VI.Miscellaneous.

1.Counterparts.  This Amendment may be executed in one or more duplicate
counterparts and by facsimile or other electronic delivery and by different
parties on different counterparts, each of which shall constitute an original,
but all of which shall constitute a single document and when signed by all of
the parties listed below shall constitute a single binding document.

-4-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

2.Severability.  In case any one or more of the provisions contained in this
Amendment should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby, and the parties hereto shall enter into
good faith negotiations to replace the invalid, illegal or unenforceable
provision. 

3.Governing Law, etc..  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
UNDER, THE LAWS OF THE STATE OF NEW YORK.  The provisions in Sections 12.08(b)
through (d) and Section 12.09 of the Amended Credit Agreement shall apply,
mutatis mutandis, to this Amendment and the parties hereto.

4.Loan Document.  This Amendment shall be deemed to be a Loan Document for all
purposes of the Amended Credit Agreement and each other Loan Document.

5.Headings.  Paragraph headings have been inserted in this Amendment as a matter
of convenience for reference only and it is agreed that such paragraph headings
are not a part of this Amendment and shall not be used in the interpretation of
any provision of this Amendment.

6.Execution of Documents.  The undersigned Lenders hereby authorize and instruct
the Administrative Agent to execute and deliver this Amendment.  

[Signature Pages Follow]

 

-5-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

 

 

SUNRUN HERA PORTFOLIO 2015-A, LLC,

as Borrower

 

 

 

 

 

 

By:

Sunrun Hera Portfolio 2015-B, LLC

 

 

Its:

Sole Member

 

 

 

 

 

 

By:

Sunrun Hera Holdco 2015, LLC

 

 

Its:

Sole Member

 

 

 

 

 

 

By:

Sunrun Inc.

 

 

Its:

Sole Member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert Komin, Jr.

 

 

Name:

Robert Komin, Jr.

 

 

Title:

Chief Financial Officer

 






[Signature Page to Second Amendment (AF Credit Agreement)]

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

 

 

INVESTEC BANK PLC,

as Administrative Agent

 

 

 

 

 

 

 

 

By:

/s/ Andrew Nosworthy

 

 

Name:

Andrew Nosworthy

 

 

Title:

Authorised Signatory

 

 

 

 

 

 

 

By:

/s/ Andrew Meil

 

 

Name:

Andrew Meil

 

 

Title:

Authorised Signatory

 






[Signature Page to Second Amendment (AF Credit Agreement)]

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

 

 

INVESTEC BANK PLC,

as Issuing Bank

 

 

 

 

 

 

 

By:

/s/ Andrew Nosworthy

 

 

Name:

Andrew Nosworthy

 

 

Title:

Authorised Signatory

 

 

 

 

 

 

 

By:

/s/ Adam Gordon

 

 

Name:

Adam Gordon

 

 

Title:

Authorised Signatory

 






[Signature Page to Second Amendment (AF Credit Agreement)]

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

 

 

INVESTEC BANK PLC,

as Lender

 

 

 

 

 

 

 

By:

/s/ Andrew Nosworthy

 

 

Name:

Andrew Nosworthy

 

 

Title:

Authorised Signatory

 

 

 

 

 

 

 

By:

/s/ Adam Gordon

 

 

Name:

Adam Gordon

 

 

Title:

Authorised Signatory

 






[Signature Page to Second Amendment (AF Credit Agreement)]

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

 

 

KEYBANK NATIONAL ASSOCIATION,

as Lender

 

 

 

 

 

 

 

By:

/s/ Lisa A. Ryder

 

 

Name:

Lisa A. Ryder

 

 

Title:

Senior Vice President

 






[Signature Page to Second Amendment (AF Credit Agreement)]

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

 

 

SUNTRUST BANK,

as Lender

 

 

 

 

 

 

 

By:

/s/ Nina Johnson

 

 

Name:

Nina Johnson

 

 

Title:

Director

 






[Signature Page to Second Amendment (AF Credit Agreement)]

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

 

 

SILICON VALLEY BANK,

as Lender

 

 

 

By:

/s/ Sayoji Goli

 

 

Name:

Sayoji Goli

 

 

Title:

Vice President

 

 

 



[Signature Page to Second Amendment (AF Credit Agreement)]

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

as Lender

 

 

 

By:

/s/ James Kaiser

 

 

Name:

James Kaiser

 

 

Title:

Managing Director

 

 

 



[Signature Page to Second Amendment (AF Credit Agreement)]

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

 

 

ING CAPITAL LLC,

as Lender

 

 

 

By:

/s/ Erwin Thomet

 

 

Name:

Erwin Thomet

 

 

Title:

Managing Director

 

 

 

By:

/s/ Thomas Cantello

 

 

Name:

Thomas Cantello

 

 

Title:

Director

 




[Signature Page to Second Amendment (AF Credit Agreement)]

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

 

 

 

SUNRUN GAIA PORTFOLIO 2016-A, LLC,

as Lender

 

 

 

 

 

 

By:

Sunrun Gaia Holdco 2016, LLC

 

 

Its:

Sole Member

 

 

 

 

 

 

By:

Sunrun Inc.

 

 

Its:

Sole Member

 

 

 

 

 

 

 

By:

/s/ Robert Komin, Jr.

 

 

Name:

Robert Komin, Jr.

 

 

Title:

Chief Financial Officer

 

 

[Signature Page to Second Amendment (AF Credit Agreement)]

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 